Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed in the instant response have been fully considered but they are not persuasive.
With respect to claim 9, Applicant argues that Henderson does not teach or suggest “respond to the receipt of the request-URI, to determine, by the URL re-link code, that the first internet domain has been migrated to a second internet domain”. Applicant then proffers a couple of scenarios of Henderson’s alleged teachings and concludes that “[i]n neither case, however, does the browser or any component therein” perform the above steps. However, Applicant’s argument fails to fully consider the teachings of Henderson, particularly those cited within the rejection. Henderson specifically discusses the reasoning behind why a request-URI may be migration from one internet domain to another at column 2, line 66-column 3, line 4 as the rejection expressly gave in that “At some point, the party controlling the news page may change the identifier for the news page. For example, the identifier may change to http://www.identifier2.com/today/news_article.html. The identifier may also change to, for example, http://www.identifier1.com/01/01/2011/news_article.html.” 
Furthermore, in the same context as shown in the rejection, Henderson specifically taught that “a determination is made that the resource is no longer located at the location specified by the identifier included in the request” (column 4, lines 22-24) Immediately following this section in column 4, lines 24-28 is what the Examiner believes the Applicant refers to on p. 11 wherein it is argued that:
“Rather, in Henderson, when the initial browser request (to web server 105A) fails, the web server returns a transmit status code “404” - which means that the requested resource is “not 

However, Applicant fails to appreciate that Henderson also taught at column 4, lines 28-32 also teach that “Alternatively, the web browser may make the determination if a certain amount of time has passed since the transmission of the request without a response from a web server, which may be known as the request "timing out".” (Examiner’s emphasis added.) This is directly related to the disclosure pointed to within the rejection.
Also, Applicant’s arguments that “Henderson’s browser (or, in particular, the redirect module therein) does not receive any request-URI that includes a first internet domain, does not respond to the receipt of any such request-URI to take any action, let alone itself determine whether the first internet domain has been migrated to the second internet domain, or “respond to the determination” to perform the link editing. The Henderson browser (and/or redirect module) just makes outbound requests, with the second request being triggered by a 404 status code. Any link editing there occurs after-the-fact, i.e. outside of the broken link 
Applicant then concludes by pointing to the first three limitations of claim 9 as being “neither explicitly present nor necessarily present (inherent)”. Since Applicant does not provide any specific details regarding the other limitations, the Examiner responds by pointing to the rejection which shows that Henderson does teach the determination as argued above and also receiving the “request-URI that includes a first internet domain” and performing “link editing” as claimed.
	With respect to claims 1 and 23, Applicant argues that “Henderson’s 404 (the “not found” error) is not a protocol-compliant redirect or an HTTP permanent redirect (because it is not a redirect).” However, Applicant is mischaracterizing the rejection at hand. The rejection never equates the claimed “protocol-compliant redirect” as being the “404 error code” as alleged. In fact, the rejection of claim 2 expressly shows that Henderson taught wherein the protocol-compliant redirect is an HTTP permanent redirect (column 3, line 67-column 4, line 3 regarding the “301 status code” which “indicates that a resource have been permanently moved to a new identifier and provides the new identifier for the resource”). The Examiner is more than aware that HTTP 301 and 404 status codes are associated with different statuses as can also be readily seen in Henderson and also within previously cited but not relied on “RFC 2616”. Therefore, Applicant’s argument is misplaced and therefore unpersuasive.
	Applicant then argues that “Separately, claims 1 and 23 also differ from Henderson (either alone or in combination with Emigh) because the re-linking is now specified to occur “as the ... redirect executes.” In Henderson, any updating of the bookmarks there occurs without reference to any redirect handling, because the described workflow does not operate in response 
	Applicant then points to various limitations in claims 1 and 23 to state that “The record here does not support a conclusion that the above-identified Graham differences would have been obvious to a skilled person at the time of the invention here. The dependent claims in this group likewise are non-obvious over these teachings.” However, as explained above and as previously shown in the rejections, the combined teachings of Henderson and Emigh do teach the limitations as presented and the Examiner has properly established a prima facie case of obviousness. Applicant’s failure to rebut the prima facie case is clearly evident since there is no provided explanations or evidence.
	Therefore, the rejections are maintained for the reasons previously provided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 9-10, 14, 16-17, 21 and 24-25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 8,504,692 to Henderson.
	Regarding claim 9, Henderson taught an apparatus (“client”), comprising: 
a processor; computer memory holding computer program instructions executed by the processor (consider at least column 7, lines 39-59 and column 8, lines 12-37), the computer program instructions comprising a browser including a link editor function and Uniform Resource Locator (URL) re-link code (“browser” including a “redirect module”; column 2, lines 25-39) configured to:
receive, by the URL re-link code, a request-Uniform Resource Identifier (URI) that includes a first internet domain (“location” of a “resource”; consider at least column 2, lines 57-65, specifically the URL with the “www.identifier1.com” domain); (consider at least column 3, lines 42-48, column 4, lines 10-21 and column 5, lines 24-27) (consider further column 3, line 67-column 4, line 3 regarding the “301 status code” which “indicates that a resource have been permanently moved to a new identifier and provides the new identifier for the resource”) (consider further column 5, lines 30-34 regarding wherein “a redirect system may receive an HTTP status 301 status code from the web server”)
respond to the receipt of the request-URI, to determine, by the URL re-link code, that 
the first internet domain has been migrated to a second internet domain (where the “resource” “is no longer at the location”; consider at least column 2, line 66-column 3, line 21); and respond to the determination that the first internet domain has been migrated to the second 
Regarding claim 10, Henderson taught the apparatus as described in claim 9 wherein the URL re-link code is further configured to determine that the first internet domain has been migrated to the second internet domain upon receipt, by the URL re-link code, of an HTTP/1.1 301 Moved Permanently message. (consider further column 3, line 67-column 4, line 3 regarding the “301 status code” which “indicates that a resource have been permanently moved to a new identifier and provides the new identifier for the resource”)

issue a prompt to determine whether updating link editing should occur; and determine that an affirmative response to the prompt has been received. (consider also further at least column 6, lines 19-27 regarding the use of “bookmarks” such that “a web browser updates and associates the bookmark with the redirected identifier so that future requests for the resource are transmitted to the correct location” and that “a web browser asks the user whether she wishes to update her bookmark to be associated with the redirected identifier”) (it can be reasonably inferred that prompting a user “whether” they “wish” to update can lead to an affirmative response from the user that would cause the update to occur as taught in Henderson)
Regarding claim 24, Henderson taught the apparatus as described in claim 9 wherein each of the first and second internet domains is one of: a world wide web (www) domain and a dot com category domain. (consider at least column 2, lines 57-65, specifically the portion of the URL of “www.identifier1.com”)
Claims 16-17, 21 and 25 recite substantially the same limitations as recited in claims 9-10, 14 and 24 respectively and are also rejected under the same teachings of Henderson.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6-7, 11-12, 15, 18-19 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henderson in view of US 8990928 to Emigh et al. (“Emigh”).
Regarding claim 1, Henderson taught a method, comprising:
receiving a protocol-compliant redirect associated with a request Uniform Resource Identifier (URI) for a specific resource; (consider at least column 3, lines 42-48, column 4, lines 
responsive to the receipt of the protocol-compliant redirect, determining that a relinking function is enabled, with the re-linking function being distinct from the protocol-compliant redirect and configured to re-link to a new URL reference at least one URL reference to the request-URI; responsive to the determination that the re-linking function is enabled, re-linking the at least one URL reference to the request-URI to a new URL reference returned with the protocol-compliant redirect as the protocol-compliant redirect executes to securely update references to the request-URI, wherein the at least one URL reference to the request-URI is stored in one of: a bookmarks file of a browser, in a REST-based Application Programming Interface (API), and a feed reader. (consider throughout Henderson regarding a “redirect module”, specifically column 6, lines 28-39 wherein the “original identifier” and “associate redirected identifier” “are stored” “by redirect module” such that “the web page may indicate to the user that a redirected identifier exists for the web page” and the “redirect module” “may store the redirected identifier” where the “browser” “may then use the stored redirected identifier to retrieve the resource” and column 6, lines 50-54 wherein the “redirect module” may be an “extension” that “modifies” a “browser” in which it may be “downloaded and installed” “to extend the functionality” of the “browser”) (consider further column 6, lines 12-18 wherein “multiple redirected identifiers for a resource may exist”) (consider also further at least column 6, lines 19-27 regarding the use of “bookmarks” such that “a web browser updates and associates 
Henderson may be interpreted as not expressly teaching wherein responsive to the determination that the re-linking function is enabled, determining that the protocol-compliant redirect is an authentic redirect; and responsive to the determination that the protocol-compliant redirect is an authentic redirect, re-linking the at least one URL reference to the request-URI to a new URL reference returned with the protocol-compliant redirect. However, as shown above, Henderson did teach responsive to the determination that the re-linking function is enabled, re-linking the at least one URL reference to the request-URI to a new URL reference returned with the protocol-compliant redirect in association with execution of the protocol-compliant redirect to securely update references to the request-URI as shown above.
In an analogous art, Emigh taught determining that a protocol-compliant redirect is an authentic redirect (determining if a “URL” “received for processing” is “suspicious” including determining whether it is a “suspicious redirect” by “looking up” the “URL” within a “redirect registry”) (consider at least column 11, lines 57-column 12, line 4, column 12, lines 40-58, column 13, lines 9-65, and column 15, line 56-column 16, line 22).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous 
	Regarding claim 2, the combined teachings of Henderson and Emigh taught the method as described in claim 1.
Henderson taught wherein the protocol-compliant redirect is an HTTP permanent redirect. (consider further column 3, line 67-column 4, line 3 regarding the “301 status code” which “indicates that a resource have been permanently moved to a new identifier and provides the new identifier for the resource”)
Regarding claim 3, the combined teachings of Henderson and Emigh taught the method as described in claim 1.
Henderson may be interpreted as not expressly teaching wherein the determination that the protocol-compliant redirect is an authentic redirect when it can be verified to have originated from a server application to which the request-URI was directed. However, Emigh did teach these limitations. (consider at least column 12, lines 40-58 regarding the use of the “redirect registry” wherein “membership in a redirect registry may indicate that a URL is suspicious” and also column 13, lines 9-54 wherein a “document” which is a “redirect” may be used to determine whether a redirect is authentic, specifically lines 38-45 wherein the “target URL” “is contained in a list of ‘safe’ locations”)
Claim 3 is rejected since the motivations regarding the obviousness of claim 1 also apply to claim 3, therefore, claim 3 is also rejected under the combined teachings of Henderson and Emigh given the same rationale.

Henderson may be interpreted as not expressly teaching wherein the determination that the protocol-compliant redirect is an authentic redirect verifies that the request-URI and the protocol-compliant redirect are communicated over a SSL-secured or trusted communication link. However, Emigh did teach these limitations. (consider at least column 15, line 56-column 16, line 22, specifically column 16, lines 5-7 wherein “determining whether a relationship between a source URL and a target URL is allowable”, that “redirections within the same site may be allowed”)
Claim 4 is rejected since the motivations regarding the obviousness of claim 1 also apply to claim 4, therefore, claim 4 is also rejected under the combined teachings of Henderson and Emigh given the same rationale.
Regarding claim 6, the combined teachings of Henderson and Emigh taught the method as described in claim 1.
Henderson taught the method further including:
issuing a prompt to determine whether updating should occur; and determining that an affirmative response to the prompt has been received. (consider also further at least column 6, lines 19-27 regarding the use of “bookmarks” such that “a web browser updates and associates the bookmark with the redirected identifier so that future requests for the resource are transmitted to the correct location” and that “a web browser asks the user whether she wishes to update her bookmark to be associated with the redirected identifier”) (it can be reasonably inferred that prompting a user “whether” they “wish” to update can lead to an affirmative response from the user that would cause the update to occur as taught in Henderson)

Henderson may be interpreted as not expressly teaching further including associating risk information with the prompt.
However, Emigh did teach associating risk information with a prompt issued to determine whether a user provides a response whether to update references to a request-URI in which a new URL reference is re-linked to. (consider at least Figure 13 and column 16, line 23-column 17, line 42)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Henderson to include the taught features of Emigh such that the modification includes every element as claimed. Given Henderson’s disclosure of issuing a prompt to determine whether updating should occur, Emigh specifically taught that providing risk information with a prompt to a user enables the user to decide whether to update references based on the determined risk (Figure 13 and column 16, lines 32-36). Given this specific advantage in Emigh, one skilled in the art would have been motivated to modify the teachings of Henderson with the teachings of Emigh such that the prompt as taught in Henderson may be enhanced with associated risk information as taught in Emigh so the prompt may be issued to a user so as to associate risk information with the prompt as claimed. Therefore, such a modification of the teachings of Henderson with the teachings of Emigh would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 11, Henderson taught the apparatus as described in claim 9.

However, in an analogous art, Emigh taught determining that a protocol-compliant redirect is an authentic redirect (determining if a “URL” “received for processing” is “suspicious” including determining whether it is a “suspicious redirect” by “looking up” the “URL” within a “redirect registry”) (consider at least column 11, lines 57-column 12, line 4, column 12, lines 40-58, column 13, lines 9-65, and column 15, line 56-column 16, line 22).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous disclosure regarding the use of redirects for URLS, further demonstrates that a combination of their features would have been known and obvious. Therefore, such a combination of the teachings of the references would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 12, the combined teachings of Henderson and Emigh taught the apparatus as described in claim 11.
Henderson may be interpreted as not expressly teaching wherein the determination that the request-URI is associated with an authentic redirect verifies that the redirect originated from a server application to which the request-URI was directed, or that the request-URI 
Claim 12 is rejected since the motivations regarding the obviousness of claim 11 also apply to claim 12, therefore, claim 12 is also rejected under the combined teachings of Henderson and Emigh given the same rationale.
Regarding claim 15, Henderson taught the apparatus as described in claim 14.
Henderson may be interpreted as not expressly teaching wherein risk information is associated with the prompt.
However, Emigh did teach associating risk information with a prompt issued to determine whether a user provides a response whether to update references to a request-URI in which a new URL reference is re-linked to. (consider at least Figure 13 and column 16, line 23-column 17, line 42)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Henderson to include the taught features of Emigh such that the modification includes every element as claimed. Given Henderson’s disclosure of issuing a prompt to determine whether updating should occur, Emigh specifically taught that providing risk information with a prompt to a user enables the user to decide whether to update as claimed. Therefore, such a modification of the teachings of Henderson with the teachings of Emigh would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Claims 18-19 and 22 recite substantially the same limitations as recited in claims 11-12 and 15 respectively and are also rejected under the same teachings of Henderson and Emigh under the same rationale.
	Regarding claim 23, Henderson taught an apparatus (“client”), comprising:
a processor; computer memory; (consider at least column 7, lines 39-59 and column 8, lines 12-37)
a user-agent (“browser” including a “redirect module”; column 2, lines 25-39) that issues a request-URI and receives a response to the request-URI, the response being an HTTP permanent redirect that includes one or more new URL references; (consider at least column 3, lines 42-48, column 4, lines 10-21 and column 5, lines 24-27) (consider further column 3, line 67-column 4, line 3 regarding the “301 status code” which “indicates that a resource have been permanently moved to a new identifier and provides the new identifier for the resource”) (consider further column 5, lines 30-34 regarding wherein “a redirect system may receive an HTTP status 301 status code from the web server”)
and computer program instructions executed by the processor upon receipt of the HTTP permanent redirect to determine whether an automatic re-link function distinct from the HTTP 
	Henderson may be interpreted as not expressly teaching wherein automatically re-link one or more stored URL references to the request-URI to the one or more new URL references returned in the HTTP permanent redirect when the HTTP permanent redirect also is verified to originate from an application to which the client directed the request-URI, however, Henderson 
In an analogous art, Emigh taught verifying that a HTTP permanent redirect originated from an application to which a client directed a request-URI (determining if a “URL” “received for processing” is “suspicious” including determining whether it is a “suspicious redirect” by “looking up” the “URL” within a “redirect registry”) (consider at least column 11, lines 57-column 12, line 4, column 12, lines 40-58, column 13, lines 9-65, and column 15, line 56-column 16, line 22).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous disclosure regarding the use of redirects for URLS, further demonstrates that a combination of their features would have been known and obvious. Therefore, such a combination of the teachings of the references would have yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918.  The examiner can normally be reached on Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447